                          UNITED STATES OF AMERICA
                     EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                             Case No: 7:18-CR-6-1D


UNITED STATES OF AMERICA

             vs.                               ORDER

RANDON AUSTIN JENKINS


       IT IS HEREBY ORDERED that the following government exhibits admitted into
evidence on November 16, 2020 be turned over to Special Agent Tim Carr, Jacksonville
Police Department, to be retained in his custody until this case is completed , including
any matters on appeal :

      Govt. Exhibit No.:                 Description :
            3                            Needle and tubing

             4                           iPhone

             5                           Black straw

             6                           Hot Sauce Wax bags

             7                           Wax bags from trash can

             26                          Samsung flip phone (Jenkins)

             27                          LG phone (Jenkins)

             10                          Colt M4 Carbine .22 Firearm

             11                          .22 Magazine

             12                          Ammo can

             13                          Smiley Face baggies with Crack Cocaine

             14                          Empty Smiley Face baggies

             19                          $855 US Currency

             15                          Empty wax bags




         Case 7:18-cr-00006-D Document 98 Filed 11/16/20 Page 1 of 2
          16                       Box of empty wax bags and rubber bands

          17                       Empty Bullgdog wax bags

          20                       40 bindles Hot Sauce bags




    This 16th day of November, 2020.



                                   JAS C. DEVER Ill
                                   UNITED STATES DISTRICT JUDGE




Agent's Signature: - ~- -~
                         -----------




      Case 7:18-cr-00006-D Document 98 Filed 11/16/20 Page 2 of 2
